



THIRD AMENDMENT TO CREDIT AGREEMENT AND LOAN DOCUMENTS


THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND LOAN DOCUMENTS ("Amendment") is
executed as of March 26, 2018 by and between the financial institutions
signatory hereto (individually a “Lender,” and collectively the “Lenders”),
CITIZENS BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders (in such capacity, the “Agent”), UNIQUE
FABRICATING NA, INC., a Delaware corporation ("US Borrower"), and UNIQUE-INTASCO
CANADA, INC., a corporation organized under the laws of the province of British
Columbia ("CA Borrower", called together with US Borrower, the "Borrowers" and
each of them referred to herein as a "Borrower").


RECITALS


WHEREAS, Borrowers, Agent and the Lenders are party to a Credit Agreement dated
April 29, 2016, as amended by a First Amendment to Credit Agreement and Loan
Documents dated October 28, 2016 and a Second Amendment to Credit Agreement and
Loan Documents dated effective as of July 31, 2017 (as further amended from time
to time, the "Agreement") providing terms and conditions governing certain loans
and other credit accommodations extended and to be extended by the Lenders
and/or Agent to Borrowers, together with various other documents, written
agreements, certificates and instruments between Agent, Lenders, Borrowers
and/or Guarantors in connection therewith (the foregoing, as amended or modified
from time to time, are collectively referred to herein as the "Loan Documents");
and


WHEREAS, Borrowers, Lenders and Agent desire to make certain amendments and
modifications to the Agreement and Loan Documents.


NOW, THEREFORE, IT IS HEREBY AGREED by Borrowers, Agent and Lenders, that the
Agreement is hereby amended as follows:


1.Defined Terms. In this Amendment, capitalized terms used without separate
definition shall have the meanings given them in the Agreement.


2.Amendments to Agreement.


(a)    Applicable Margin - Pricing Grid. The pricing grid set forth in the
definition of "Applicable Margin" set forth in Section 1.1 of the Agreement is
hereby amended and restated in its entirety to read as follows:
    





--------------------------------------------------------------------------------





Level
Total Leverage Ratio
Commitment
Fees
Eurodollar Margin
Base Rate Margin
Letter of Credit Fees
I
Less than 1.50 to 1.00
0.25%
2.75%
1.75%
2.75%
II
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
0.375%
3.00%
2.00%
3.00%
III
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
0.50%
3.25%
2.25%
3.25%
IV
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
.50%
3.50%
2.50%
3.50%
V
Greater than or equal to 3.00 to 1.00
.50%
3.75%
2.75%
3.75%



(b)    Total Leverage Ratio. Section 7.1(a) of the Agreement is hereby amended
and restated in its entirety to read as follows:
(a)    the Total Leverage Ratio to exceed the ratio set forth below for the
designated date of determination set forth below:
Fiscal Quarter ended as of:
Total Leverage Ratio
March 31, 2018
3.50:1.00
June 30, 2018
3.25:1.00
September 30, 2018
3.25:1.00
December 31, 2018 and each fiscal quarter thereafter
3.00:1.00



3.Representations and Warranties. Each Borrower represents, warrants, and agrees
that:


(a)This Amendment may be executed in as many counterparts as Agent, the Lenders
and Borrowers deem convenient, and shall become effective upon delivery to Agent
of (i) all executed counterparts hereto, (ii) execution and delivery of such
other documents and instruments as the Agent and Lenders may require in
connection herewith, including without limitation the consent of the Guarantors
in the form attached as Exhibit A, (iii) payment to the Agent for the sole
account of the Agent, a structuring fee, as provided in the supplement to
Agent's Fee Letter to be executed in connection with this Amendment, and (iv)
payment to Agent for distribution to the Lenders in accordance with their
Percentages, of a closing fee in the amount of Thirty Thousand Four Hundred
Fifteen and 00/100 Dollars ($30,415.00), which fee is deemed to be fully earned
on the date hereof, and not refundable under any circumstance. Such date upon
which the foregoing conditions have been satisfied to the Agent's satisfaction
shall be referred to as the "Third Amendment Effective Date."


(b)Except as expressly modified in this Amendment, the representations,
warranties, and covenants set forth in the Agreement and in each Loan Document
remain true and correct, continue to be satisfied in all respects, and are
legal, valid and binding obligations, with the same force and effect as if
entirely restated in this Amendment.





--------------------------------------------------------------------------------





(c)When executed, this Amendment will be a duly authorized, legal, valid, and
binding obligation of each Borrower enforceable in accordance with its terms.
The Agreement, as amended by this Amendment, is ratified and confirmed and shall
remain in full force and effect.


(d)No Default or Event of Default has occurred under the Agreement or any other
Loan Document, and no event has occurred or condition exists that is or; with
the giving of notice or lapse of time or both, would be such a Default or Event
of Default.


4.No Other Changes; Ratification. Except as specifically provided in this
Amendment, the terms and conditions of the Agreement and Loan Documents remain
unchanged and in full force and effect, and the parties hereto ratify and
confirm such terms and conditions. This Amendment shall not impair the rights,
remedies, and security given in and by the Loan Documents. The terms of this
Amendment shall control any conflict between its terms and those of the
Agreement.


5.Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.


6.Other Modification. This Amendment may be altered or modified only by written
instrument duly executed by Borrowers, Agent and the Lenders. In executing this
Amendment, Borrowers are not relying on any promise or commitment of Agent or
the Lenders that is not in writing signed by Agent and the Lenders.


7.Governing Law. The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the internal
laws of the State of Michigan, without regard to principles of conflicts of law.


8.No Defenses. Borrowers acknowledge, confirm, and warrant to Agent and the
Lenders that as of the date hereof Borrowers have absolutely no defenses,
claims, rights of set-off, or counterclaims against Agent and/or the Lenders
under, arising out of, or in connection with this Amendment, the Agreement, the
Loan Documents and/or the Indebtedness.


9.Expenses. Borrowers shall promptly pay all out-of-pocket fees, costs, charges,
expenses, and disbursements of Agent and Lenders incurred in connection with the
preparation, execution, and delivery of this Amendment, and the other documents
contemplated by this Amendment.


10.WAIVER OF JURY TRIAL. THE LENDERS, THE AGENT AND THE BORROWERS KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AMENDMENT, THE
AGREEMENT OR ANY RELATED INSTRUMENT OR AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AMENDMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTION OF ANY OF THEM. NEITHER THE LENDERS, THE
AGENT NOR THE BORROWERS SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE,
ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT
BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE LENDERS
AND THE AGENT OR THE BORROWERS, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL
OF THE


[Signatures on following page]







--------------------------------------------------------------------------------





This Amendment is executed and delivered as of the date first entered above, but
effective as of the Third Amendment Effective Date.
BORROWERS:


UNIQUE FABRICATING NA, INC.,
as US Borrower




By:                        
Thomas Tekiele
Its:    Chief Financial Officer




UNIQUE-INTASCO CANADA, INC.,
as CA Borrower




By:                                        
Thomas Tekiele
Its:    Secretary




CITIZENS BANK, NATIONAL ASSOCIATION,
as Agent and Lender




By:                                            
Michael Farley
Its:    Senior Vice President




FLAGSTAR BANK, FSB,
as Lender




By:                                            
Dan Zinser
Its:    Vice President


FIFTH THIRD BANK,
as Lender




By:                                            
Margaret Sigler
Its:    Vice President





















--------------------------------------------------------------------------------





EXHIBIT A


ACKNOWLEDGMENT AND CONSENT


Each of the undersigned hereby: (i) acknowledges and consents to the execution,
delivery and performance of that certain Third Amendment to Credit Agreement and
Loan Documents of even date herewith between Unique Fabricating NA, Inc. and
Unique-Intasco Canada, Inc., as "Borrowers", Citizens Bank, National Association
in its capacities as a "Lender" and "Agent", Flagstar Bank, FSB, in its capacity
as a "Lender", and Fifth Third Bank, in its capacity as a "Lender", executed in
connection with the Credit Agreement dated as of April 29, 2016 among Borrowers,
Lenders and the Agent, as amended (the "Agreement"), and (ii) ratifies and
affirms its Guaranty dated as of April 29, 2016 (the "Guaranty"), which Guaranty
remains in full force and effect with respect to all Indebtedness (as defined in
the Agreement) and each of the other Loan Documents previously executed and
delivered by it and/or Borrowers.


Executed as of the 26th day of March, 2018.




UNIQUE FABRICATING NA, INC.
UNIQUE FABRICATING, INC.
UNIQUE-CHARDAN, INC.,
UNIQUE MOLDED FOAM TECHNOLOGIES, INC.,
UNIQUE-PRESCOTECH, INC.,
UNIQUE FABRICATING REALTY, LLC
UNIQUE FABRICATING SOUTH, INC.
UNIQUE-INTASCO USA, INC.






By:                                            
    Thomas Tekiele, Secretary of each of
    the above entities







